DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/28/2022.  These drawings are accepted.

Allowable Subject Matter
Claims 102-121 are allowed.
The following is an examiner’s statement of reasons for allowance: US 20130312972 teaches a method for enhancing production that includes heating fluid to a certain temperature and transmitting fluid to a mixer/manifold 38; however, it is not reasonably taught or suggested that the mixer/manifold receives both cool/cold fluid and heated fluid into two different inlets, as is specifically claimed.  US 20020023752 teaches a method for enhancing production that includes heating fluid to a certain temperature and transmitting fluid to a mixer/manifold 31/32; however, the temperatures being taught are 130 degrees-plus, which is well above the claimed 40 degrees (see at least paragraphs 0152, 0161, and claim 42).  US 10259988 teaches a method of enhancing production that is similar to the currently claimed method, but this reference fails to qualify as prior art.  The other cited prior art of record, whether considered alone or in combination, fails to reasonably teach or suggest the current limitations as they are particularly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674